DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien et al (US 2019/0341369) in view of Fang et al (US 2019/0067142).
Regarding claim 1, Chang Chien (Figs. 1E and 1K) discloses a semiconductor package comprising: a connection structure including an insulating member having a first surface having a recess portion and a second surface opposing the first surface, a plurality of first pads (224, 228) disposed on a bottom surface of the recess portion, a plurality of second pads 224 embedded in the second surface of the insulating member, and a redistribution layer disposed between the plurality of first pads and the plurality of second pads and connected to the plurality of first and second pads; a semiconductor chip 500 disposed on the first surface of the insulating member and having a plurality of connection electrodes electrically connected, respectively, to the plurality of first pads; an encapsulant 600 provided on the connection structure; and a passivation layer 210 
Chang Chien does not disclose the encapsulant provided between the plurality of first pads and a side surface of the recess portion.
However, Fang (Figs. 5A-5D) teaches a semiconductor package comprising: a connection structure including an insulating member 50d having a recess portion, a plurality of pads 50p1 disposed on a bottom surface of the recess portion, and an encapsulant 52 provided between the plurality of pads and a side surface of the recess portion.  Accordingly, it would have been obvious to modify the device of Chang Chien by providing the encapsulant on the connection structure between the plurality of first pads and a side surface of the recess portion because as is well known, the forming of such encapsulant would provide mold lock to increase adhesion of the mold compound to the first pads and to the insulating member.
Regarding claims 2-4, 8, 10, 12 and 17, Chang Chien (Figs. 1E and 1K) further discloses: the redistribution layer includes an upper redistribution layer (corresponding to element 224 connected to chip 300 by wires 310 in Fig. 1K) disposed on the same level as that of the first pad  (224, 228) on the insulating member, and the upper redistribution layer is electrically connected to the first pads or another region of the redistribution layer; each of the plurality of first pads (224, 228) includes a metal pad 224 and metal layers 228 disposed on an upper surface of the metal pad, and side surfaces of the metal pad are exposed; the metal pad 224 includes a copper (Cu) pad 
Regarding claim 5, Chang Chien does not disclose the plurality of first pads are arranged in a pitch of 65 um or less.
However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to arrange the plurality of first pads of Chang Chien having a pitch within a range as claimed because the pitch between the plurality of first pads can be adjusted by adjusting the desired sizes of the first pads.
Regarding claims 7 and 9, Chang Chien (Fig. 1K) does not disclose the plurality of second pads are substantially coplanar with the second surface of the insulating member, and one of the redistribution vias has a greater width in a portion thereof adjacent to the first surface than in a portion thereof adjacent to the second surface.
However, Chang Chien teaches another embodiment of the semiconductor package (Fig. 2G) comprising a redistribution structure including: the plurality of second 
Regarding claim 13, Chang Chien does not disclose the semiconductor chip is a high bandwidth memory (HBM) chip.
However, it would have been obvious to substitute the semiconductor chip of Chang Chien with a high bandwidth memory (HBM) chip because it is a matter of obvious design choice according to the requirements which are desired for the electronic applications.   
Claims 11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien et al and Fang et al as applied to claim 1 above and further in view of Park et al (US 2016/0338202).
Regarding claim 11, Chang Chien does not disclose the insulating member includes a photosensitive insulating material, and the passivation layer includes a non-photosensitive insulating material.
However, Park (Fig. 3) teaches a semiconductor package comprising the insulating member 141/151 includes a photosensitive insulating material (i.e., PID), and 
Regarding claim 14, Chang Chien (Figs. 1E and 1K) discloses a semiconductor package comprising: a connection structure including an insulating member having a first surface having a recess portion and a second surface opposing the first surface, a plurality of bonding pads (224, 228) disposed on a bottom surface of the recess portion, and a redistribution layer disposed on the insulating member and connected to the plurality of bonding pads; at least one semiconductor chip 500 disposed on the first surface of the insulating member and having a plurality of connection electrodes connected, respectively, to the plurality of bonding pads by wires 510; an encapsulant 600 disposed on the first surface of the insulating member and the bonding pads, and encapsulating the wires and the at least one semiconductor chip; a plurality underbump metallurgy (UBM) pads 224 electrically connected to the redistribution layer and embedded in the second surface of the insulating member; and a passivation layer 210 disposed on the second surface of the insulating member, having a plurality of openings exposing, respectively, the plurality of UBM pads.
Chang Chien does not disclose the encapsulant provided between the plurality of first pads and a side surface of the recess portion.

Chang Chien does not disclose the passivation layer including an insulating material different from that of the insulating member.
However, Park (Fig. 3) teaches a semiconductor package comprising the passivation layer 170 including an insulating material which is the same or different from that of the insulating member 141/151 ([0112]).  Accordingly, it would have been obvious to further modify the package of Chang Chien by forming the passivation layer including an insulating material different from that of the insulating member because the materials of the passivation layer and the insulating member are a matter of obvious design choice and not particularly limited as long as they are an insulating material, as taught by Park ([0101] and [0112]).
Regarding claims 15 and 16, Chang Chien (Figs. 1E and 1K) further discloses: the insulating member includes a plurality of insulating layers including a first insulating layer 210 providing the first surface and a second insulating layer 210 adjacent to the first insulating layer, and the first insulating layer has bonding openings formed in a 
Regarding claim 18, Park further teaches that the photosensitive insulating material is a photoimagable dielectric resin ([0112]).
Response to Arguments
Applicant’s arguments with respect to the rejection of independent claims 1 and 14 based on Chang Chien have been considered but are moot because the new reference is applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817